          Case 7:19-cr-00645-KMK Document 36 Filed 07/10/20 Page 1 or "L.
         Case 7:19-cr-00645-KMK Document 38 Filed 07/13/20 Page 1 of 2

                                  SUSAN
                                         LAWOFFICESOF
                                              C. WOLF
                                                                     ft Cl\no
                                                                     I  , Ii/I
                                                                                 ENDnRt'tf
                                                                                    u           ~t- L,;
                                  1700   BROADWAY,   4JS 1   FLOOR       I-
                                  NEW YORK, NEW YORK         10019


TEL     (917) 209-0441                                                           Susan C. Wolfe, Esq.
EMAIL   scwolfe@scwolfelaw .com
                                                                                  Diane Fischer, Esq.
                                                                                          Of Counsel




                                                                July 10, 2020

BYECF

Honorable Kenneth M. Karas
United States District Judge
United State District Court
300 Quarropas Street
White Plains, NY 10601

        Re: United States v. Jeffrey Crossland, et al., 19 Cr. 645

Dear Judge Karas:
      We represent defendant Jeffrey Crossland in the above-captioned matter.
With Susanne Brody, Esq., counsel for defendant Raymond Robinson, we write to
request a two-month adjournment of the status conference presently scheduled for
July 16, 2020. The government does not consent to an adjournment beyond thirty-
days without a motion schedule.
      The parties last appeared before the Court for a status conference on April
24, 2020. At that time, we advised the Court that the government's discovery
includes 33,666 emails requiring the use of an e-discovery management program
which, after much searching and pricing, had only recently been set up through the
Defender Services' Office. The program's developer, however, could not provide us
with the necessary training until the end of May.
       Although the technical obstacles have been cleared, the volume of discovery -
nearly 48,000 documents and 284 consensually recorded calls - is formidable, and
the circumstances of the COVID-19 pandemic have presented other personal and
professional challenges. We have thus not been able to review enough material to
date to be able to assess potential pretrial motions and contemplate a motion
schedule. We believe that we will be in a position to do so at a mid-September
~tatus conference.
         Case 7:19-cr-00645-KMK 0 ocument 36 Filed 07/10/20 Page 2 of 2
         Case 7:19-cr-00645-KMK Document 38 Filed 07/13/20 Page 2 of 2
LAW OFFICES OF SUSAN C. WOLFE
Hon. Kenneth M. Kar as
July 10, 2020
Page 2



       Thank you for you consideration.


                                       Respectfully submitted
                                                                '
                                       s/
                                       Susan C. Wolfe
                                       Diane M. Fischer

                                       Counsel for Jeffrey Crossland




BYECF
All Counsel of Record


  J:hOftJl✓d- 71/.Q_ duu,/- !v1// /Jold C?
   9jc.Lw2. ~ u._ ,sJ/)? c;/ J ;;/ aado aL
                                                                           6
    / 0 : 3 o 11111 T,l/J7U j,;J__ _foY.-c0/ b r/- £uh Ii / 9/ ;;i :::/,;;
    ,wnWJ ; ;.L            -4»-J-J        T)} 1d. /)cf 1            /   fl   (J   J' C .   s
       3J(p/(h)(7)(r;),         J/>?   lft_Q_ un/~s                     1 _Jwfir.R
